Citation Nr: 1001661	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-25 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2002, which denied service connection for PTSD.  
The case was previously remanded in March 2005 and April 
2008.  In December 2008, the Veteran appeared at a hearing 
held at the RO (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence reflects a valid diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's claimed stressor involving 
personal assault.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a July 2001 letter, prior to the initial adjudication of 
the claims, the RO notified the Veteran of the information 
necessary to substantiate the service connection claim on 
appeal, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was told 
that the evidence must show a relationship between his 
current disabilities and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claim.  He was specifically advised of the 
requirements for establishing entitlement to service 
connection for PTSD, and provided with a PTSD questionnaire.  
He was also notified of the information required to 
substantiate a claim for service-connected PTSD, based on 
personal assault.  See Patton v. West, 12 Vet. App. 272 
(1999).  

As to the duty to assist, service treatment records have been 
obtained, as have all service personnel records.  The RO also 
attempted to obtain corroboration from the Joint Service 
Records Research Center (JSRRC), which was unable to provide 
any information.  Social Security Administration (SSA) 
records were obtained.  All available VA medical records have 
been obtained.  In this regard, numerous attempts to obtain 
records dated from 1984 have not yielded any records prior to 
1990.  The appellant has not identified any other potentially 
relevant records.  A VA medical examination was obtained in 
January 2002.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
The examination described the disabilities in sufficient 
detail and based on sufficient evidence for the Board to make 
an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran testified at a Travel Board hearing 
in December 2008.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Factual Background

Service treatment records do not show any psychiatric 
abnormalities.  An undated mental status examination reported 
all normal findings.  In 1980, he was seen complaining of a 
swollen face and dizziness for three days.  Examination 
disclosed a red throat without exudate, a supple neck, a 
clear chest, and a benign abdomen.  The impression was upper 
respiratory infection.  

Service personnel records show that in July 1980 the Veteran 
was issued Article 15 nonjudicial punishments in July 1980 
and September 1980 for failures to report to his prescribed 
place of duty at the proper time.  In January 1981, it was 
recommended that he be eliminated from service due to 
unsuitability, because he had evidenced apathy and a total 
lack of desire to perform his soldierly duties.  He must be 
constantly watched and supervised lest he absent himself from 
his place of duty without proper authority.  He had 
consistently been either absent or late and his duty 
performance during the rare periods when he was present had 
been clearly below standard.  He was described as a shirker.  

The Veteran's DD Form 214 shows that he was discharged under 
honorable conditions, due to "unsuitability-apathy, 
defective attitude or inability to expend effort 
constructively."  

After service, the Veteran was hospitalized in a VA facility 
in September 1990; he was diagnosed as having cocaine, 
heroin, and alcohol dependence, as well as a dependent 
personality disorder.  In December 1990, he was evaluated for 
admission to a VA outpatient drug treatment program.  He 
reported a long history of alcohol and drug abuse, beginning 
at age 12 with alcohol and marijuana, and escalating to 
numerous other drugs throughout his teen years.  He dropped 
out of high school in the 11th grade.  He started intravenous 
heroin at the age of 21, and crack cocaine at age 24.  He had 
previously been detoxified at that facility in 1986 and 1989, 
as well as in other substance abuse treatment programs 
elsewhere.  He said he was one of 7 children, and that his 
siblings all used drugs and alcohol and as did his father.  
He had uncles and aunts who used drugs and alcohol as well.  
His brothers had done jail sentences, and the Veteran himself 
had been arrested twice but the charges were dropped.  
Currently, he appeared to be very motivated for treatment.  
He was diagnosed as having multiple drug dependence in 
remission dependent personality disorder.  

The Veteran was hospitalized from January to February 1992 
for rehabilitation due to alcohol and cocaine dependence.  He 
admitted to smoking crack for 5 to 6 years, and said he had 
started drinking heavily at about the age of 12.  This was 
his 3rd rehabilitation.  

In March 1992 the Veteran was evaluated by R. King, M.D., a 
psychiatrist, in connection with a disability claim based on 
an on the job accident in 1988.  He said he had no history of 
psychiatric hospitalizations or consultations, and that he 
was currently involved in his first drug treatment program.  
He said that he had begun to use alcohol, cocaine, and crack 
after his accident.  

In April 1992, he sought VA treatment, stating that he felt 
like killing himself.  He had been clean for 70 days and then 
relapsed three weeks earlier, especially with alcohol and 
cocaine.  He said he could not stand the drugs anymore, and 
described depression for seven weeks.  He was demoralized due 
to drug abuse, problems with his girlfriend, loss of job and 
frustration that he could not stop using drugs.  He said he 
had walked in front of a bus that day, but the bus had 
stopped.  The impression was rule out major depressive 
episode history of poly substance abuse, and rule out mixed 
personality disorder with dependent, antisocial, and 
borderline features.  He was hospitalized.  During the 
hospitalization, he reported that he had first begun to drink 
and use marijuana t the age of 12.  At the age of 18, his 
father had introduced him to cocaine.  He also reported that 
his father had been abusive.  He said that the only family 
member who paid special attention to him-his grandmother-
died when he was 12.  He said he was often subjected to harsh 
discipline by aunts and uncles, and also that he had been 
sexually abused by a male friend of his father's at age 10.  

According to the hospital summary, he was originally 
interested in an highly motivated for the substance abuse 
rehabilitation program.  He was admitted to a psychiatric 
ward until his acute symptoms remitted, and while his 
suicidal and homicidal ideation abated quickly, more 
longstanding borderline character pathology emerged.  He 
became increasingly demanding and discontented, and was given 
the option of discharge.  

An assessment in connection with a hospital admission in May 
1992 noted that mental status examination was clinically 
unremarkable.  His history included a very dysfunctional 
family, with a father who was alcoholic and abusive.  He said 
he had been sexually abused by a friend of the family.    

In July 1992, it was noted that he had been verbally and 
physically abused as a child.  He had also been sexually 
abused around the age of 10  He had unresolved hostility 
towards his father and deceased mother.  He had a sense of 
entitlement and low self esteem resulting from his traumatic 
childhood.  A detailed psychosocial history was obtained.  It 
was noted that he carried diagnoses of opioid, cocaine, and 
alcohol dependence.  The Veteran said he began using alcohol 
when he was about 12, marijuana when he was 13, various pills 
when he was 15.  By the time he was 20 he had begun using 
heroin and cocaine.  He indicated that everyone in his family 
used drugs except for one brother who sold drugs and gambled.  
He indicated his father operated several night clubs.  When 
he was 10 years old, a local man sexually abused him.  He 
said that while growing up, stole, robbed, and even shot 
someone.  He was often truant and often ran away from home.  
He had been in many fights, and committed armed robbery.  He 
said he had had sex with other men, including for money.  He 
said he left school in the 11th grade to join the military 
because his grades and attendance was poor, he had problems 
with concentration and daydreaming, with authority, and he 
had been expelled several times.  He said he received three 
Article 15s in service for failure to report.  He stated that 
he was arrested for joy riding when he was under the age of 
15, and that he had committed armed robberies, burglaries, 
and other nefarious acts prior to the age of 16.  It was 
noted that he was the product of a dysfunctional, chaotic 
family.  He had been sexually abused by a neighbor when he 
was about 10 or 12 years of age, and had a great deal of 
shame and guilt surrounding his feelings.  

R. Yates, M.D., noted in January 1997 that the Veteran had a 
history of PTSD related to adverse childhood experiences.  

A VA hospitalization in November 1998 included diagnoses of 
depression, PTSD, substance abuse, and personality disorder. 
He expressed that he had been feeling increasingly depressed 
and experiencing more PTSD symptoms; he reported flashbacks 
to childhood abuse.  It was noted that the Veteran had PTSD 
due to childhood sexual abuse.  

A hospitalization in Gracie Square Hospital in November 1999 
resulted in diagnoses of major depressive disorder and 
alcohol, opioid and cocaine dependence.  

In a July 2001 stressor statement in connection with his VA 
claim, the Veteran stated that three other soldiers had tried 
to rape him in service, and he had been badly beaten.  

In a VA mental health evaluation in July 2001, it was noted 
that the Veteran had been recently released after one year in 
prison for larceny.  He was pursuing service connection for 
an incident in basic training in which he was attacked by 
three men in a shower, who attempted to rape him, but he 
fought them off.  He indicted that the bruises had been 
noted, and he said he'd gotten into a fight and was written 
up for harming government property (himself).  He had a 
history of severe, sadistic physical abuse at the hands of an 
aunt throughout his childhood.  He reported symptoms from 
both earlier abuse and the incident in service and diagnoses 
included PTSD.  In August 2001, it was noted that when asked 
about stressors, he would only mention nightmares about prior 
physical and sexual abuse.  In September 2001, he said he had 
suffered cruel physical and abuse and torture at the hands of 
an aunt, and was sexually abused by a male outsider.  An 
admission in October 2001 was noted to be the third since 
August 2001.  A long history of violence contributed to by 
his mechanism for dealing with his PTSD from sexual abuse as 
a child was noted, and that he could be hostile, provocative, 
and manipulative.  

A VA physician wrote, in October 2001, that she had first 
seen the Veteran in July 2001 when he presented for care of 
anxiety and depression prior to attending a substance abuse 
day program.  At the time he reported convincing symptoms of 
PTSD.  He described severe physical abuse by an aunt, and 
childhood sexual abuse by a man in the neighborhood.  He also 
described a traumatic incident in service, in which three men 
attacked him in the shower and attempted to rape him.  He 
reported fighting them off, sustaining a beating.  He said 
the bruises were noted at the time, but he did not report the 
attempted rape.  He reported onset of daily drinking and 
worsening of anxiety and depression after the in-service 
incident.  The doctor believed that he had PTSD, based on her 
observations.  The relative contributions of the in-service 
incident and an earlier abuse were not clear to her 
independent of his report, but symptoms sufficient to support 
a diagnosis were clear independent of his report.  

On a VA examination in January 2002, the Veteran reported 
many past treatments for cocaine and alcohol, as well as 
psychiatric symptoms.  The Veteran's pre-service history of 
alcohol and drug abuse was noted, as was a substantial 
antisocial history going into service.  He reported that he 
had dropped out of school in the 11th grade to go into the 
service because he was not interested in school.  He reported 
extensive physical and psychological abuse by an aunt and an 
uncle.  He also reported sexual abuse by a friend of the 
family, from about the ages of 10 to 12.  Again, a history of 
family involvement in illegal activities was noted.  He 
reported that 3 other servicemen had attempted to rape him in 
service in the shower.  He said that he fought them off.  He 
said that although he was black and blue all over, there were 
no fractures.  He did not report this incident in service.  
He said that his response to this event was helplessness and 
hopelessness and anger, and that it reminded him of so many 
things he went through as a young child.  He reported that 
his drinking escalated during this time, and that his 
motivation of military service decreased after the event.  
The examiner diagnosed the Veteran as having polysubstance 
dependence in acute remission, PTSD from chldhood, and 
features of antisocial borderline personality disorder.  

In January 2006, a readjustment therapist at a Vet Center 
reported that the Veteran had been seen in the clinic since 
May 2005.  He was being treated for psychological trauma he 
experienced while in military in early 1980s.  In addition, 
he had a long history of alcohol and drug abuse.  He was 
working on his PTSD symptoms.  

A VA staff psychiatrist wrote, in January 2006, that the 
Veteran had bipolar disorder and PTSD related to military 
service, and had been followed by her for the past two years.  

In June 2006, the Veteran stated that he started to abuse 
alcohol and drugs and a direct result of the rape in service 
by three other soldiers.  

At his December 2008 hearing, the Veteran testified that when 
seen in March 1980 in service for a swollen face and 
dizziness, he had been sexually assaulted by two other 
servicemen.  He stated he had gone to a hotel with them, with 
the idea of drinking and meeting women, but that once in the 
room, one of the two men hit him in the face and the other 
started kicking him in his head, chest and face.  They then 
took turns sexually assaulting him, as well as beating him.  
He stated he went to sick call but found himself unable to 
speak of the rape.  He felt shamed for many years after than 
incident.  As a result, he began drinking, had nightmares, 
became depressed, and started missing formation.  He said it 
was like he was a different person.  After service, he 
experimented with different substances to numb the pain.  He 
stated he attempted suicide by walking in front of a bus.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

There is no evidence that the Veteran, who had peacetime 
service only, engaged in combat.  As it is not shown that he 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be corroborated by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 
16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

The Veteran contends that he was sexually assaulted in 
service.  

In the case of a personal assault, such as rape, evidence 
from sources other than the Veteran's service records may 
corroborate the account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f).  

The medical evidence shows that PTSD was initially diagnosed 
in April 1992 based on the Veteran's history of childhood 
sexual abuse.  For several years afterwards, when noted as a 
diagnosis, the PTSD diagnosis was based on the reported 
childhood sexual abuse, as well as other childhood abuse 
reported by the Veteran.  In July 2001, he reported an 
attempted rape in service, and he was diagnosed with PTSD 
based, at least in part, on the reported inservice attempted 
rape.  Subsequently, at his hearing, the Veteran stated that 
he had actually been raped in service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  The Veteran's credibility 
is one of the factors that must be considered.  See Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, the later is a 
factual determination going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  With 
respect to PTSD, the existence of a stressor is a matter for 
the Board to determine, whereas the sufficiency of a stressor 
is a medical matter.  In this case, the medical evidence 
shows that an attempted rape or actual rape as described by 
the Veteran would be sufficient to support a diagnosis of 
PTSD.  

The Board finds, however, that the Veteran's statements 
concerning an inservice stressor are not credible.  The 
Veteran's statements as a whole demonstrate a lack of 
consistency.  For example, in describing his history of drug 
an alcohol abuse, he has variously attributed this to about 
the age of 12, to service, or, in his disability claim based 
on an accident in 1988, to that accident.  At his hearing, he 
attributed his walking in front of a bus to the claimed 
sexual assault, but elsewhere he has attributed this incident 
to his girlfriend breaking up with him, or to a fight with 
his father.   

Although the Veteran's behavior in service deteriorated 
sufficiently so that he was discharged, sexual abuse is not 
the only reason that an individual's conduct may deteriorate.  
In this case, the weight of the evidence shows that the 
Veteran had a longstanding history of maladaptive behavior, 
extending at last as far back as the age of 12, possibly 
connected with sexual abuse he stated occurred at the time, 
and/or the death of a grandmother to whom he was close, also 
at the same age.  Thus, while his first inservice documented 
misconduct was after a several months of service, his 
numerous statements over the years contradict his assertion 
that this represented the onset of his problems.  

Further problems with his credibility are found in his 
various versions of the claimed inservice event, which he 
initially reported on a number of occasions was an 
unsuccessful attempt, in a shower, by three men to sexually 
assault him; he states he was beaten, but his statements as 
to whether this was observed by his command have been 
inconsistent.  Particularly incredible is his statement that 
he was written up as having damaged government property, 
namely, himself.  At his hearing, he reported that two men 
had sexually assaulted him, in a hotel room, and that the 
beating he sustained at the time was reflected by the swollen 
face noted in the service treatment records.  The Board, 
however, does not find it credible that had he been beaten as 
he states, that no evidence of this would have been found on 
the examination of his head, face, chest, and abdomen.  

In sum, the Board concludes the evidence of the Veteran's 
unsuitability for service is, by itself, insufficient 
corroboration of his claimed in-service stressor of a sexual 
assault or attempted sexual assault, particularly given the 
Veteran's lack of credibility, and his history of significant 
maladaptive behavior prior to service, as well as after 
service.  In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
Veteran's favor; however, the preponderance of the evidence 
is against the claim, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


